Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                December 16, 2020

The Court of Appeals hereby passes the following order:

A21A0644. FREDERICK MCDADE v. THE STATE.

      Frederick McDade filed a notice of appeal from the trial court’s order denying
his pro se motion to correct or modify his sentence. Pretermitting whether the order
is subject to direct appeal, we lack jurisdiction because the notice of appeal is
untimely.
      Pursuant to OCGA § 5-6-38 (a), a notice of appeal must be filed within 30 days
of entry of the order on appeal. The proper and timely filing of a notice of appeal is
an absolute requirement to confer jurisdiction upon this Court. Couch v. United
Paperworkers Intl. Union, 224 Ga. App. 721, 721 (482 SE2d 704) (1997). Here, the
trial court’s order was entered on September 23, 2020, and McDade filed his notice
of appeal on October 29, which was 36 days after entry of the order. His appeal is
therefore untimely, and it is hereby DISMISSED for lack of jurisdiction.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        12/16/2020
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.